DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Response to Amendment
After Non-Final amendment filed on 04 November, 2021 has been entered.
Claims 1, 2, 8, 9, 15 and 16 have been amended.
Claims 5, 12 and 19 have been previously canceled.
No claim has been newly added.
Therefore, claims 1-4, 6-11, 13-18 and 20-23 are now pending in this application.

                                                    Response to Arguments
Applicant’s submission filed on 04 November, 2021, with respect to claims 1-4, 6-
11, 13-18 and 20-23 have been fully considered and are persuasive. The rejections under 35 U.S.C.§ 103 have been withdrawn due to Applicant's amendments and arguments filed on 11/04/2021.

                                                   Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-23 (re-numbered 1-20) have been allowed over the prior art of record.


                                       Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Alexander Gray et al. (US 2016/0232457 A1) discloses the method involves generating a machine learning model creation interface including a second set of graphical elements that receive user interaction defining a model to be generated, for presentation to a user. A model testing interface is generated which includes a third set of graphical elements which defines a model to be tested. A results interface is generated for presentation to user, in which the results interface includes a fourth set of graphical elements which informs the user of results to be tested with test dataset.
Prior art reference Michael Philip Kaufman et al. (US 2008/0046462 A1) discloses a database includes number of tables, constraints and relationships. The database may be interrogated, and information specifying its table structures, constraints and relationships may be extracted from it for using the information to construct a corresponding client application. The latter provides support for end-user data-modification and -manipulation transactions such as creating, revising, removing, and selecting among data records.
Prior art reference Shad William Reynolds et al. (US 2017/0364568 A1) discloses the method involves presenting data representing summary characteristic data for subsets of data in a user interface, where each subset of data is presented to include user interface elements. Each user interface element specifies a value of a dataset attribute for a collaborative dataset including linked atomized datasets.

Prior art reference Masoud Aghadavoodi Jolfaei et al. (US 2015/0120805 A1) discloses the method involves receiving a request from a first computer system by a second computer system to perform action using an application session running on a second computer system. Progress information from the application session is determined by the second computer system based on performing the action. The progress information is sent to a messaging channel by the second computer system, where the messaging channel sends the progress information to a bi-directional communication channel for forwarding to the first computer system for display.

A further search was conducted for the claims in the instant application, the closest prior art of record found were as below: 
Prior art reference Jesse Brandau Miller et al. (US 10558651 B1) discloses the computer-implemented search query executing method involves receiving a selection of a command to extend the first pipelined search with the selected command in a second pipelined search. A first result set or an event source is selected for execution of the 
Prior art reference Marc B. DaCosta et al. (US 2014/0222826 A1) discloses the method involves acquiring, using a processing device of a content sharing platform, multiple data objects from data sources. The multiple data objects are stored in a data warehouse. A high-level index, which is shared by the multiple data objects is generated. Low-level indices providing respective low-level index for the respective objects are generated. The data objects are provided on a content sharing platform for querying or searching using the high- level index and the low-level indices.
Prior art reference Kimberly A. Darling et al. (US 2007/0179813 A1) discloses the method involves receiving information about goods and services provided to a patient by a medical provider, and identifying the medical provider as in-network or out- of-network by accessing benefit coverage and payment rules from the patient`s health insurance plan, wherein calculate a payment amount for any procedure codes entered for the encounter, for example, fee schedules, which typically comprise a large volume of complex data, can sometimes be unwieldy and slow to load, and loading the fee schedule "in the background" while the provider continues to communicate with the IVRS thus enhances the response speed of the system. 

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “wherein filtering comprises limiting the full dataset based on a set of filters selected by the user and wherein searching comprises culling the full dataset based on a set of parameters selected by the user; receiving, by the one or more processors, a plurality of requests to filter and search through the full dataset; executing, by the one or more processors, each of the plurality of requests to filter and search through the full dataset; displaying, by the one or more processors, an updated preview version to reflect changes in the updated full dataset, wherein an updated preview version is automatically generated   after each of the plurality of requests to filter and search through the full dataset has been executed after the preview setting has been selected” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claims 8 and 15, result in a combination of elements that is both novel and unobvious over the prior art of record.	
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/24/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162